DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a CON of 15/991,459 05/29/2018 PAT 10676664; 15/991,459 is a CIP of 15/668,864 08/04/2017 ABN; 15/668,864 is a DIV of 13/434,049 03/29/2012 PAT 9725641.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 10/13/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Specification
5.         Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In an instant case, the recitation “The present invention relates” is implied. 

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.        Claims 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,664. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 require a method for reducing costs of fatty acids .
            Instant claims 6-11 are same as patented claims 2-7.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.      Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Claim 5 recites the limitation "said area of shale formation" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
             In claim 5, it is not clear whether the recitation “fatty acids” in line 10 is same as recitation “fatty acids” in line 1 or different? Applicants are suggested to include “the” or “said” before later repeating recitation.
             In claim 5, it is not clear whether the recitation “viscoelastic surfactant” in line 10 is same as recitation “viscoelastic surfactants” in line 8 or different?  Applicants are suggested to include “the” or “said” before later repeating recitation and correct the ‘surfactant’ to ‘surfactants.’
           Claim 9 recites the limitation "the derivative" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
           Claims 6-11 depends from rejected claim 5. 
           Appropriate correction is required.

Allowable Subject Matter
10.       The following is a statement of reasons for the indication of allowable subject matter:  

           Closest prior arts are Robb (US 2011/0155376) and Littich (US 2015/0203741).
           Robb discloses a treatment fluid for the wellbore application such as drilling or fracturing for the recovery of the hydrocarbon from the subterranean deposits, wherein the fluid comprises a by-product from the biodiesel production facility/plant, such by-product, e.g. crude glycerin/glycerol is result of the hydrolysis of the triglyceride from the natural feedstock as fatty acids and glycerin/ glycerol, and wherein the biodiesel production involves the production of the esters of the fatty acids including light alcohol esters involving either the trans-esterification or the reaction of the fatty acid/esters with the low molecular weight alcohol (para [0004], [0019], [0031], [0040]-[0041]). Robb does not disclose area of shale formation and erecting and operating a process plant within or in the vicinity of, said area of shale formation. Further, Robb does not disclose drilling and recovery operation with at least one of fatty acids, viscoelastic surfactant and esters of fatty acids.
.

Conclusion
11.      Claims are not allowed (please See 112 and double patenting rejections).
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768